internal_revenue_service p o box cincinnati oh department of the treasury director exempt_organizations release number release date date contact person identification_number telephone number employer_identification_number uniform issue list number legend b program c scholarship d foundation f organization g corporation x test dear this is in reference to your representative’s letter of date requesting advance approval of your scholarship grant procedures under sec_4945 of the internal_revenue_code f a publicly_supported_organization under its the information submitted shows that you private_foundation d will make grants that will f selects be administered by individual scholarship recipients through its c competition the initial phase of the competition is the x test which is given annually in participating high schools by high school officials those students scoring within the top one-half of one percent on a state-by-state basis are designated as semifinalists they may advance to the finalist level by submitting an application form that includes a high school record provided by their high school officials showing strong academic performance a personal essay extra curricular accomplishments and the recommendation of their high school principal or school official designated by the principal b program you have entered into an agreement with f whereby you have agreed to sponsor a specific number of scholarships each year to be awarded to children and or relatives of employees of g or as well as for a very limited category of employees consisting only of those employees who are juniors in high school at the time they enter c and high school seniors at the time the scholarship is awarded under the b program f may award special scholarships to high- scoring students below the finalist level if there are an insufficient number of finalists f selects students from among those children and relatives of employees and employees who attained the finalist level in c to receive d sponsored scholarships these scholarships comply with the facts_and_circumstances_test under sec_4 of revproc_76_47 because the proability of attaining finalist level and therefore being eligible for a scholarship is extremely low if the number of children and relatives of employees and employees who qualify as finalists is less than the number of scholarships that d agreed to sponsor f selects additional b recipients from among high-performing students below the finalist level the number of b recipients is limited to not more than of eligible applicants in accordance with the facts and circumstances and or percentage tests of revproc_76_47 of all aspects f administers the program and an f confirms each individual independent selection committee selects scholarship recipients scholarship recipient's enrollment at a college or university in the united_states that holds accredited status with a regional accrediting commission on higher education makes payment of each award through the financial aid office of the institution and supervises and investigates the use of the scholarships by the recipients in their educational program administrative costs bears all g intends to treat high school juniors the same way it treats children of employees for purposes of participation in the b program scholarships under c are not used as a means of inducement to recruit employees and are not restricted to a course of study that would be of particular benefit to g a student's eligibility is determined at the time the scholarship award is offered and a scholarship will not be terminated if the student’s parent or relative subsequently terminates employment or in the case of an employee if the student terminates employment the student's eligibility may not be conditioned on any other employment-related factors such as the parent’s position service or duties the prior employment period for establishing eligibility may not exceed three years students must use their scholarships only to pay educational costs at an institution that meets the requirements of sec_170 sec_4945 of the code provides for the imposition of taxes on each taxable_expenditure of a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of sec_4945 sec_4945 of the code provides that sec_4945 shall not apply to an individual grant awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance by the secretary if it is demonstrated to the satisfaction of the secretary that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 ii revproc_76_47 1976_2_cb_670 sets forth guidelines to be used in determining whether a grant made by a private_foundation under an employer-related program to a child of an employee of the particular employer to which the program relates is a scholarship grant subject_to the provisions of sec_117 if a private foundation's program satisfies the seven conditions set forth in sections dollar_figure through dollar_figure of revproc_76_47 and meets the percentage_test described in sec_4 the service will assume the grant will be subject_to the provisions of sec_117 section dollar_figure of revproc_76_47 provides a percentage_test guideline it states that in the case of a program that awards grants to children of employees of a particular employer the program meets the percentage_test if the number of grants awarded under that program in any year to such children does not exceed percent of the number of employees’ children who i were eligible ii were applicants for such grants and iii were considered by the selection committee in selecting the recipients of grants in that year or percent of the number of employees' children who can be shown to be eligible for grants whether or not they submitted an application in that year f will supply statistical information on applications received and grants made which will you have agreed that your enable you to maintain the records required by revproc_76_47 scholarship program will meet the requirements of rev special scholarship awards will be in compliance with either the or the percent test of section dollar_figure applicable to a program that awards grants to children of employees of a particular employer and that proc if you wish to meet the percent test eligible employees' children shall include all employees' children who take the required tests in the applicable_year and otherwise meet the minimum requirements for eligibility established by you in addition if you wish to meet the percent test you must obtain an actual count to show the number of employees’ children who are eligible for grants whether or not they submitted an application in the applicable_year accordingly based upon the information presented and assuming the program will be conducted as proposed with a view to providing objectivity and non-discrimination in the f for the awarding of scholarship awarding of scholarship grants we rule that your grants to grants to children and or relatives the requirements of sec_4945 of the code thus such expenditures made in accordance with those procedures will not constitute taxable_expenditures within the meaning of sec_4945 of the code of employees and employees of g comply with the recipient of the scholarship is responsible for determining whether all or part of the scholarship is includible in gross_income under sec_117 of the code we understand that f will advise the recipient that amounts granted are taxable_income if the aggregate scholarship amounts received by the recipient exceed tuition and fees not including room and board required for enrollment or attendance at the educational_institution and fees books supplies and equipment required for courses of instruction this ruling is based on the understanding that there will be no material_change in the facts upon which it is based and that no grants will be awarded to relatives of members of selection committees or for a purpose inconsistent with the purposes described in sec_170 of the code this ruling will remain in effect as long as the procedures in awarding grants under your records program remain in compliance with sections dollar_figure through dollar_figure of revproc_76_47 should be maintained to show that you meet the applicable_percentage test of section dollar_figure thereof please note that this ruling is only applicable to grants awarded under the b competition before you enter into any other scholarship or educational loan program you should submit a request for advance approval of that program and the requirements of revproc_76_47 must be met in the aggregate your procedures for awarding scholarships to students designated as finalists under c are considered to satisfy the facts_and_circumstances_test of revproc_76_47 and therefore only those scholarships offered to individuals below the finalist level under your b will be counted in determining whether the percentage_test of revproc_76_47 is met with respect to special scholarship awards made under the b competition and any scholarship awards made under any other such program this ruling will be made available for public inspection under sec_6110 of the code after for details see enclosed notice a copy of this ruling with deletions that we intend to make if you disagree with our proposed certain deletions of identifying information are made notice of intention to disclose available for public inspection is attached to notice deletions you should follow the instructions in notice this ruling letter is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions about this ruling letter please contact the person whose name because this ruling letter could and telephone number are shown in the heading of this letter help to resolve any questions please keep it in your permanent records sincerely robert choi director exempt_organizations rulings and agreements enclosure notice
